EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessica H. Kwak Rauckman, Reg. No. 58,975; on June 23, 2022.

The application has been amended as follows: 
In claim 54, line 17, “when the first portion and the second portion” was deleted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 41, none of the prior art of record, alone or in combination, discloses a material capture system, comprising, inter alia: a delivery instrument comprising a lumen, a body comprising a braided mesh, the body comprising an open end and a closed end; and an elongated member connected to the body, wherein the body is configured to be compressed in the delivery instrument in a first configuration, wherein the body is transformable to a second configuration in which: the open end is expanded and is proximal to the closed end, the body forms a collection bag between the open end and the closed end, and the open end is closer to the delivery instrument than the closed end, wherein the body is configured to be retracted toward the delivery instrument to collect material in the collection bag while the open end is proximal to the closed end, and wherein an expanded axial length of the body in the second configuration is adjustable by pushing or pulling the elongated member.
With respect to base claim 54, none of the prior art of record, alone or in combination, discloses a material capture system, comprising, inter alia: a delivery instrument comprising a lumen, a first portion comprising a braided mesh, the first portion comprising an opening and an end; a second portion different from the first portion and coupled to a perimeter of the opening; and an elongated member connected to the first portion or the second portion, wherein the first portion and the second portion are configured to be compressed in the delivery instrument in a first configuration, wherein the first portion and the second portion are transformable to a second configuration in which: at least the opening and the second portion are expanded and the opening is proximal to the end, the first portion forms a collection bag for the collection of material, and the second portion is closer to the delivery instrument than the end of the first portion, wherein the first portion and the second portion are configured to be retracted toward the delivery instrument to collect material in the collection bag while the opening is proximal to the end, and wherein an axial distance between the opening and the end is adjustable by pushing or pulling the elongated member.
With respect to base claim 58, none of the prior art of record, alone or in combination, discloses a material capture system, comprising, inter alia: a catheter defining a catheter lumen; a funnel; and a body comprising a braided mesh, the body comprising an opened end and a closed end, wherein the body and the funnel are compressed in a first configuration, wherein the body and the funnel are transformable to a second configuration in which the funnel is expanded and the opened end is expanded and the closed end forms a curved collection bag for the collection of material, wherein the opened end is closer to the funnel than the closed end when the body and the funnel are transformed to the second configuration, wherein the body is configured to be retracted toward the funnel to collect material, and wherein the body is configured to be passed through the funnel and into the catheter lumen.
For comparison to the present invention, prior-art reference Martin et al. (U.S. Pat. No. 9,254,371), for example, discloses a material capture system, comprising: a funnel, and a body comprising a catheter, a braided mesh, the body comprising an opened end comprising an opening and a closed end, wherein the body and the funnel are compressed in a first configuration, wherein the body and the funnel are transformable to a second configuration in which the funnel is expanded and the opened end comprising the opening is expanded and the closed end forms a curved collection bag for the collection of material, wherein the opened end is closer to the funnel than the closed end when the body and the funnel are transformed to the second configuration.  However, though the body of Martin et al. is configured to be retracted toward the funnel to collect material, the body is not configured to be passed through the funnel and into a catheter lumen.  Also, the axial length of the body in the second configuration is not adjustable by the pushing or pulling of an elongated member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gilson et al. (U.S. Pat. No. 6,887,256) teach a material capture system.

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771